Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
          On page 7 of the Remarks, Applicant stated regarding prior art of Oyoshi:
“the present claimed arrangement recites “a user interface configured to receive an operation by a user” and that the system is caused to learn using sensed values and received operations. This is not taught nor suggested by Oyoshi in sufficient detail to support the rationale used in making the present rejection”
However Examiner disagrees with this statement because in paragraph 26, 69-71, 82 Oyoshi states that the learning is executed using “history of sensed values” and “history of operations” of the operation unit 204 which is user interface for receiving operation that has buttons for input by user. The learning/training occurs in step s1103 when based on history of sensed values and operations (table B), the system determines threshold TH that is used for the actual detection of a person in step s1104 based on actual sensed values (paragraph 73). 





Further on page 7 of Remarks, Applicant stated:
“If the sensed value was low but an operation performed at specific times within a time period, the threshold for detecting the human is increased by a predetermined level. There is nothing that would suggest that modifications of a threshold indicating whether a person is present, as taught in Oyoshi, is equivalent to “labels for the plurality of output values added based on presence or absence of an operation received by the user interface””
However Examiner disagrees with this statement because the modification to the threshold value is in case the learned value of the threshold TH was not accurate when the result is NO in step s1106 wherein user is not detected even after sensing value higher than threshold (paragraph 73-74). The labeling occurs before the actual detection when in step s1102-s1103, the labeling of the sensed values is generated when table B is generated which is combination of history of sensed values and operation information. However the only deficiency of Oyoshi is that the sensed values are singular item and not plurality of output values as claimed in claim 1. 







Further on bottom of page 7 of Remarks, Applicant stated:
“Oyoshi, uses information to directly modify a setting. There is nothing to indicate that the information is or can be collected to be used as training data for a machine learning model as in the claimed arrangement. In other words, the claimed learning is performed using the datasets and labels for respective ones of the plurality of training data sets and not labels for each data value which would be the case if Oyoshi was combined with Sasaki and Yang”
However the claim 1 does not discloses whether “the information is or can be collected to be used as training data for a machine learning model”. There is no mentioning of collecting data for training. Claim 1 states “wherein the controller is configured to cause the machine learning unit to learn with a plurality of training data sets each including a plurality of output values in time series output from the sensor and labels for the plurality of output values”. As stated earlier the deficiency in Oyoshi is that the labels are defined for dataset that use single sensed output value for each label instead of plurality of output values as claimed. The deficiency in Oyoshi is addressed by new prior art of US 10318890 to Kravets which is described in the rejection below of claim 1. 






Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 discloses “the second label is set to output values output within the predetermined period”. However “the predetermined period” lacks antecedent basis in since in claims 1-2 which claim 4 depends from have no instance of “predetermined period”.
Appropriate correction is required.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5822077 to Sasaki in view of US 10318890 to Kravets further in view of US Patent Application Publication Pub. No. US 20140029037 to Oyoshi.

       Regarding claim 1, Sasaki discloses a machine learning system comprising (column 24, lines 1-34; Fig. 26 shows neural network 21 for learning whether or not object will use the image forming apparatus):
recognition unit 3  including distance sensor 6 has plurality of input elements labeled #1 to #19; column 16, lines 26-59; column 17, lines  35-57; column 18, lines 25-48; when the distance sensors 6 detects an object, the detected output value of the elements #1-#19 are subtracted from reference value to determine the distance of the object, the direction angle and also the speed; the distance of the object, the direction angle and also the speed are plurality of output data sets that define the trajectory as shown in Fig. 17 as time series data output sets based on the inputted data to the sensors 6 including elements #1-#19; column 13, lines 10-30; parameter extraction unit 8 generates these output data sets);
       a machine learning unit configured to input data sets each including the plurality of output values in time series output from the sensor and to estimate whether a user who uses the image processing apparatus is present (column 22, lines 39-67; column 23, lines 1-15; column 24, lines 10-33, 34-47; the time-series trajectory information output based on sensed data from the distance sensor 6 is used by the neural network 21 (machine learning unit) to make estimation of whether the user will use the image forming apparatus (present); neural network 21 learns initially based on actual result);
       a user interface configured to receive an operation by a user (column 4, lines 43-57; column 26, lines 9-20; input display unit for user interface); and 
       a controller including a processor and a memory (column 13, lines 54-60; control unit 11; column 14, lines 4-11; storing unit (memory) includes ROM storing programs for actual result (column 24, lines 21-34; the neural network learns based on actual result associated with the trajectory information during the training).
However Sasaki does not disclose wherein the controller is configured to cause the machine learning unit to learn with a plurality of training data sets each including a plurality of output values in time series output from the sensor and labels for the plurality of output values.
       Kravets discloses wherein the controller (column 16, lines 10-15; processor) is configured to cause the machine learning unit to learn with a plurality of training data sets (column 3, lines 6-10; column 11, lines 2-5; label and sensor data is training datasets; column 11, lines 31-40; trainer 340 and neural network 350 comprise machine learning unit; column 13, lines 35-67; column 14, lines 1-31, 50-55; trainer 340/neural network 350 are trained using training data sets at different timestamps (plural) corresponding to steps 510/520 550/560) each including a plurality of output values in time series output from the sensor and labels for the plurality of output values (column 13, lines 62-67; column 14, lines 1-11, 20-67; column 15, lines 1-30; column 16, lines 41-56; column 17, lines 20-37; sensor data includes plurality of output values related to motion type, motion zone (location) and other information such as direction of motion for each series of timestamps (time series) provided by sensor device; a corresponding label 310b is provided by the mobile device at corresponding timestamps for the output values of the sensor device; the sensed data and labels are used to train the machine learning system).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sasaki as taught by Kravets to provide learning/training using labels for associated sensed data values.
        The motivation to combine the references is to provide accurate datasets for training by correcting labels based on sensed data so that accurate detection of motion can be achieved using tags that associate direction of motion (column 4, lines 32-45; column 11, lines 15-41; column 17, lines 20-38).

However Sasaki in view of Kravets does not disclose labels added based on presence or absence of an operation received by the user interface.
       Oyoshi discloses labels added based on presence or absence of an operation received by the user interface (paragraph 70-74, 82; see Fig. 13 showing time-series data having operation “Labels” added for each sensed values; operation label “performed” means presence of the user performing the operation on the interface 204; learning using the table of Fig. 13).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sasaki in view of Kravets as taught by Oyoshi to provide training of the prediction system using present indicators as labels.





       Regarding claim 2, Oyoshi discloses the machine learning system according to claim 1, wherein a first label is set to an output value output from the sensor at timing at which an operation received by the user interface (see Fig. 13B showing the time-series data having label under the “OPERATION” column of operation “PERFORMED” (first label) at the operation unit 204; there is a first label “PERFORMED” at time 8:10:08; paragraph 70-74, 82; Fig. 13 shows training used to train the device to learn the threshold value used for detecting users in step s1104 based on sensed data; paragraph 70-73; time series data of Fig. 13 is training data), and a second label is set to the other output value output from the sensor at timing at which no operation received by the user interface (see Fig. 13B showing the other time-series data having label under the “OPERATION” column of “NONE” (second label) when the user is not operating the device; paragraph 70-74).




       Regarding claim 3, Kravets discloses wherein the training data sets includes a plurality of output values in time series output (column 13, lines 62-67; column 14, lines 1-11, 20-67; column 15, lines 1-30; column 16, lines 41-56; column 17, lines 20-37; sensor data includes plurality of output values related to motion type, motion zone (location) and other information such as direction of motion for each series of timestamps provided by sensor device; column 11, lines 31-40; column 13, lines 35-67; column 14, lines 1-31, 50-55; trainer 340/neural network 350 are trained using training data sets at different timestamps). Further Oyoshi discloses the machine learning system according to claim 2, wherein the training data sets includes output value in time series output during a period from timing at which an operation received by the user interface to timing a predetermined period before the timing at which an operation received by the user interface (paragraph 70-74, 82; based on threshold value TH a user can be detected at step s1104; after user detected in step s1104, the user has to operate the device within certain period in step s1106; from the time when user is detected to time when user actually performs operation at s1106 is the predetermined period wherein sensed values are obtained and these sensed values are before the timing when user actually operates the device; learning/training using the data sets of Fig. 13).


       Regarding claim 4, Oyoshi discloses the machine learning system according to claim 2, wherein, in a case where the user interface does not receive an operation by a value output within the predetermined period (paragraph 69-71; the sensed values and actual operation data are stored in table B as history data; when the estimation fails for the sensed values during the period, the history data will set “NONE” (not used) as the second label data in the table B during those periods since no operation was performed) and Kravets discloses using label set to output values (column 13, lines 62-67; column 14, lines 1-11, 20-67; column 15, lines 1-30; column 16, lines 41-56; column 17, lines 20-37; sensor data includes plurality of output values related to motion type, motion zone (location) and other information such as direction of motion for each series of timestamps provided by sensor device; a corresponding label 310b is provided by the mobile device at corresponding timestamps for the output values of the sensor device).
	


Kravets discloses wherein the machine learning unit having learned with the training data sets (column 11, lines 31-40; trainer 340 and neural network 350 comprise machine learning unit; column 13, lines 35-67; column 14, lines 1-31, 50-55; trainer 340/neural network 350 are trained using training data sets at different timestamps (plural) corresponding to steps 510/520 550/560).


       Regarding claim 7, Sasaki discloses the machine learning system according to claim 1, wherein the information processing apparatus is able to transition between a first power-supplied state and a second power-supplied state lower in power consumption than the first power-supplied state (column 2, lines 16-26; column 43, lines 1-9; column 44, lines 37-56; column 44, lines 64-67; column 45, lines 1-14; the image unit has estimated that a user who uses the information processing apparatus is present (column 2, lines 16-26; column 44, lines 37-64; column 46, lines 32-55; when user is determined/estimated to be present to use the image forming apparatus, the device switches from the pre-heating mode to the normal mode (main-heating)).





       Regarding claim 9, Sasaki discloses the machine learning system according to claim 1, wherein the sensor is an infrared array sensor in which a plurality of infrared receiving elements is arranged (column 41, lines 6-30; infrared sensor 5a includes receiving elements for detecting reflected signals that includes range from one end to other end thereby providing array of sensors; column 39, lines 11-24; the receiving elements provide sensed output values shown in Fig. 29B).




Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5822077 to Sasaki in view of US 10318890 to Kravets further in view of US Patent Application Publication Pub. No. US 20140029037 to Oyoshi further in view of US Patent Application Publication Pub. No. US 20110319094 to Usui.
       Regarding claim 6, Sasaki discloses the machine learning system according to claim 1, wherein the machine learning system comprises a first information processing apparatus including the sensor (column 11, lines 1-20; image forming apparatus (first information processing apparatus) includes the sensors). However Sasaki does not disclose wherein the machine learning system comprises a first information processing apparatus further including the machine learning unit, and the user interface, and a second information processing apparatus comprises the controller.
        Usui discloses wherein the machine learning system comprises a first information processing apparatus further including the machine learning unit, and the user interface (paragraph 86-87; mobile terminal (first information processing apparatus) stores the model data (learning unit); paragraph 76; mobile terminal includes display interface), and a second information processing apparatus comprises the controller (paragraph 85-86, 124; server 300 (second information processing apparatus) comprises the learning unit 304 (controller) that provides learning of the model).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sasaki in view of Kravets further in view of Oyoshi as taught by Usui to provide server as part of the learning system to provide processing of data.
        The motivation to combine the references is to lessen the load on the apparatus that performs the user estimation by providing external server to perform the learning of the model and providing model data back to the apparatus (paragraph 169).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5822077 to Sasaki in view of US 10318890 to Kravets further in view of US Patent Application Publication Pub. No. US 20140029037 to Oyoshi further in view of US Patent Application Publication Pub. No. US 20150261168 to Yokoyama.

       Regarding claim 8, Sasaki in view of Kravets further in view of Oyoshi does not disclose the machine learning system according to claim 1, wherein the sensor is an ultrasonic sensor.
       Yokoyama discloses wherein the sensor is an ultrasonic sensor (paragraph 27-28; image forming apparatus includes ultrasonic sensor 15 for detecting person using the device).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sasaki in view of Kravets further in view of Oyoshi as taught by Yokoyama to provide ultrasonic type sensor for detecting users.






Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


05/07/2021